Citation Nr: 1234758	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  08-34 121	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar spine intervertebral disc syndrome prior to July 23, 2008 and in excess of 40 percent thereafter.

2.  Entitlement to an initial rating in excess of 20 percent for right lower extremity sciatic nerve involvement and in excess of 40 percent from August 3, 2011.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to August 3, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1958 to February 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted service connection for intervertebral disc syndrome and right lower extremity sciatic nerve involvement.  An initial rating of 10 percent was assigned for both disabilities, effective August 29, 2006. 

In January 2009, the RO granted service connection left lower extremity radiculopathy, and assigned an initial rating of 20 percent, effective June 4, 2008.  The Veteran has not expressed disagreement with this decision.

A July 2010 Decision Review Officer (DRO) decision assigned an effective date of May 15, 2006 for service connection for intervertebral disc syndrome and right lower extremity sciatic nerve involvement.  An initial rating of 20 percent for right lower extremity sciatic nerve involvement was also assigned, effective May 15, 2006. 

In April 2011, the Veteran testified before the undersigned at a hearing at the RO. A hearing transcript has been associated with the claims file. 

In June 2011, the Board remanded the appeal for further development.

A June 2012 rating decision granted the Veteran a 40 percent disability rating for his right lower extremity sciatica as of August 3, 2011; increased his rating for left lower extremity neuritis to 40 percent from August 3, 2011; and granted the Veteran entitlement to individual unemployability (TDIU) as of August 3, 2011.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to June 24, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On May 4, 2012, prior to the promulgation of a final decision in the appeal, VA received notification from the Veteran, through his representative, that a withdrawal of the appeal of entitlement to an increased rating for a back disability was requested.

2.  The Veteran's right lower extremity sciatica has been manifested by moderately severe incomplete paralysis for the entire period since the effective date of service connection without atrophy or other indications of severe incomplete paralysis.

3.  As of June 24, 2008, the Veteran's service connected disabilities precluded gainful employment and met the percentage requirements for TDIU.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of a claim for an increased rating for a back disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  An initial evaluation of 40 percent, but no higher, for right lower extremity sciatica is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8520 (2011).

3.  The criteria for an effective date of June 24, 2008, for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.400, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time or during the course of hearing on the record before the Board promulgates a decision.  38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  On May 4, 2012, prior to the promulgation of a final decision in the appeal, VA received notification from the Veteran, through his representative, that a withdrawal of the appeal of entitlement to an increased rating for a back disability was requested.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The appeal for a higher initial rating/earlier effective date for right lower extremity sciatica arises from the Veteran's disagreement with the initial rating/effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

Similarly entitlement to TDIU is an element of the initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  It follows that since the underlying claim is substantiated, noticed as to the downstream question of entitlement to TDIU would not be required under the VCAA.  Harman, Dunlap.  Additionally, TDIU is being granted for the period being considered in this decision.  Therefore, no further assistance or notice is required to substantiate this element of the appeal.  38 U.S.C.A. § 5103A (West 2002).

The Board specifically finds that all development in the June 2011 remand has been completed.  In accordance with the remand, VA outpatient treatment records were obtained, the Veteran was afforded a current examination, and a supplemental statement of the case was issued.

The provisions of 38 C.F.R. § 3.103(c)(2) imposes, two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's April 2011 hearing, the undersigned identified the issues and questions were asked aimed at determining whether there was additional evidence that could substantiate the appeals, and the submission of additional evidence was suggested.
 
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

Analysis, Increased Rating Claim

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

The Board has reviewed all the evidence in the veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The criteria for evaluating the severity or impairment of the sciatic nerve is set forth under Diagnostic Codes 8520 (paralysis of), 8620 (neuritis), and 8720 (neuralgia). 38 C.F.R. § 4.124a. Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of a lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve in the lower extremity.  A 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis of the lower extremity; the foot dangles and drops, no active movement is possible of the muscles below the knee, flexion of the knee is weakened or (very rarely) lost. 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

Turning to the evidence of record, private treatment records beginning in October 2006 indicate that the Veteran had intermittent parenthesis.  However, in March 2007, private treatment records indicate that the Veteran's radiculopathy was exacerbated when he reached for something and heard a pop in his back.  The Veteran subsequently reported radicular pain down his right leg with tingling in his foot and numbness in his right calf.  He received steroid injections for these symptoms.  

The Veteran was afforded a VA authorized examination in December 2007.  There was negative straight leg raising and there was no evidence of radiating pain on movement.  There were sensory deficits of the right lateral leg and foot.  The right lower extremity reflexes revealed knee jerk at 2+ and ankle jerk at 2+.  There was no bowel dysfunction, bladder dysfunction or erectile dysfunction.  

A June 2008 private treatment record indicates that the Veteran had normal deep tendon reflexes at the knees but they were symmetrically absent at the ankles.  Straight leg raising was positive at an elevation of 45 degrees.  The examiner indicated that it was suspected that the Veteran's leg pain was due to tightness of the sciatic nerves.  

The Veteran was afforded an additional VA authorized examination in December 2008.  The examiner indicated that there was tingling and numbness, pain, anesthesia and weakness of the affected parts due to nerve disease.  There was no abnormal sensation and no paralysis.  His motor function was within normal limits and sensory function was abnormal with decreased sensation in the lateral thigh, lower leg and feet.  His knee jerk was at 2+ and ankle jerk was at 2+.  

VA treatment records indicate complaints and treatment for the Veteran's right lower extremity sciatica.  In February 2009, on neurologic exam, his right dorsiflexion and knee flexion were 3/5; otherwise, his STRs were 5/5.  In April 2009, the Veteran complained of drop foot.  The Veteran had an August 2009 VA neurological examination for treatment purposes.  His right lower extremity reflexes were 2+ at the knee and 2 at the ankle.  He had a loss of sensation to pinprick and vibration below the knee.  His gait was normal.  He had normal bulk and tone on his right side with 5/5 strength.  The Veteran had a March 2010 neurology follow-up.  The examiner noted normal strength on his right side at 5/5 except at his hamstrings which was 4/5.  He had decreased sensation to light touch and pain up to his knees; he had a slow gait but no perceivable foot drop.  His reflexes were 2+ at his knee and 0 at his ankle.  

The Veteran was afforded an additional VA authorized examination in March 2010.  He reported foot drop of his right foot.  He indicated that he had no bowel or bladder problems related to his back disability.  On examination, muscle tone was normal; there was positive straight leg raising; there was no atrophy in the limbs.  There was neuralgia of the sciatic nerve with motor function abnormal at 4/5 and abnormal sensory function with reflexes of knee jerk at 1+ and ankle jerk at 1+.  The examiner indicated that the Veteran's intervertebral disc syndrome (to which his neuritis is attributable) did not cause any bowel problems, bladder problems or erectile dysfunction.    

A May 2010 VA treatment note shows that the Veteran complained of increasing foot drop.

A May 2010 private treatment note indicates that the Veteran had some weakness of the right anterior tibia (4/5) and EHL (4+/5).  He had 2+ deep tendon reflexes at the patella and absent ankle jerk.  He had no gross sensory deficits and negative straight leg raising bilaterally.  

A July 2010 VA neurology note indicates the Veteran had increased right foot drop.  His motor exam revealed 3+ knee flexion.  He had decreased light touch, pinprick and cold temperature in the lower extremities to above the knees; vibration was absent in the right toe and ankle.  He had 0 reflexes in the Achilles and straight leg raise with radiating pain to the ankle.  A November 2010 VA neurology note indicates increasing pain and the Veteran reported that his right leg was numb all the way down the outside and the whole foot.  

At the April 2011 hearing the Veteran testified that his disabilities were causing increasing restrictions of his activities.

The Veteran was afforded a VA examination in August 2011.  The Veteran again had a normal gait and station.  He had absent knee and ankle jerks, even with reinforcement.  His straight leg raising was positive at 60 degrees with no crossover.  His position, vibration and light touch sensation were reduced below the knee.  His gastroc and other musculature was 5/5.  His calves were measured at 37 cm. bilaterally.  He was not able to walk on his heels because of weakness of his dorsiflexors on his right foot but he could walk on his tiptoes.  Temperature sensation was diminished at his right calf and right foot.  There was no associated bladder impairment.  

Analysis

It is clear from his testimony, treatment notes and examinations that the Veteran's disability has worsened since he was granted service connection.  The disability includes diminished sensation, complete loss of reflexes, and diminished strength and an inability to walk on his heels.  This has caused significant limitation in his activities that is consistent with a finding of moderately severe incomplete paralysis and a 40 percent rating.

As it is entirely impossible to determine when his moderate incomplete paralysis became moderately severe incomplete paralysis, the Board finds that the Veteran should be afforded a 40 percent rating for the entirety of the relevant period.  

The next higher rating, 60 percent, requires severe incomplete paralysis, with marked muscular atrophy.  There is no indication that the Veteran has any muscle atrophy.  As noted in the most recent VA examination, his calves measured 37 cm. bilaterally and the examiner found no evidence of atrophy.  In addition his muscle strength has been found to be intact or only mildly diminished, as shown by the findings of muscle strength ranging from 5/5 to 4/5.  Thus, the evidence is against a finding that there is severe incomplete paralysis and a 60 percent rating is not warrant.

An 80 percent rating is provided for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement is possible of the muscles below the knee, flexion of the knee is weakened or (very rarely) lost.  The Board notes that Veteran retains significant movement below the knee and every indication is that he does not have severe or complete paralysis.  Although the Veteran has reported foot drop, examination findings have consistently shown a normal gait.  The Veteran was able to walk on his tiptoes during the August 2011 VA examination and retains some muscle strength throughout the lower extremity.  So, although right foot drop was reported at various times during the relevant period, the examination findings belie a finding that the disability causes the foot to dangle and drop; or that the disability otherwise approximates complete paralysis of the lower extremity so as to warrant an 80 percent disability rating.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's right lower extremity sciatica warranted a rating higher than 40 percent.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Reasonable doubt has been resolved in the Veteran's favor, where applicable.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1)(2011). 

The question of an extraschedular rating is a component of a claim for an increased rating.   See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

As discussed above the Veteran's disability is contemplated by the relevant rating criteria, which contemplate all impairment of the sciatic nerve and provide a rating for the overall symptomatology.  Complaints of pain are considered by the rating criteria and the above assessment of the severity of the Veteran's disability.  See 38 C.F.R. §§ 4.123-4.124a (2011).  Because these symptoms are contemplated in the rating schedule, referral for consideration of an extraschedular rating is not warranted.



TDIU

TDIU is assigned where the combined rating for the Veteran's service-connected disabilities is less than total if the disabled Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).

TDIU is an element of the initial rating for the right sciatic nerve disability.  Rice.  Because service connection has been in effect since August 29, 2006; VA is required to consider entitlement to TDIU during the entire period beginning that date.  As explained in the remand, the Board can, at this point, only decide the Veteran's entitlement to TDIU since January 24, 2008.  He has been in receipt of TDIU since August 13, 2011, hence the question of his entitlement to TDIU on and after that date is not before the Board.

Marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2011).

In this case, the Veteran's service-connected disabilities during the relevant period consist of a 40 percent rating  for his back disability from July 24, 2008 and 10 percent prior; 40 percent for right lower extremity sciatic nerve involvement; and 20 percent for left lower extremity sciatic nerve involvement from June 24, 2008 and 40 percent from August 3, 2011.  The Board notes that all of the Veteran's disabilities result from his single service-connected back disability.  The Veteran's combined disability evaluation is 60 percent (effective June 24, 2008).  See 38 C.F.R. § 4.16(a)(4).  This evaluation meets the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).

The Veteran submitted a formal application for TDIU in September 2010.  He indicated that from May 2001 to August 2010, his highest gross earnings per month had been $718.00.  He additionally indicated that his disability affected full-time employment beginning in April 2006, which was the last date that he had worked full time.

The Board additionally notes that the poverty threshold for 2009, as determined by the federal government, was $11,161.  Available at http://www.census.gov/hhes/www/poverty/data/threshld/thresh09.html. 

If the Veteran had made his highest earning per month, $718 for twelve consecutive months, this would still put him below the poverty threshold during the relevant period.

Examinations were conducted on August 3, 2011 and August 8, 2011, in part to determine whether the Veteran is employable.

The examiner who conducted your August 3, 2011 orthopedic examination stated the functional impairment of the lumbosacral spine is severe and the functional impairment of your thoracic spine is moderately severe.  The examiner opined that it is his impression as the examining board-certified orthopedic surgeon that the Veteran's lumbar and thoracic spine conditions would preclude him from obtaining or maintaining gainful employment.  The examiner stated that he could not tolerate any lifting, nor would he tolerate sedentary work because of increased back pain with sitting.  

The examiner who conducted the August 8, 2011 neurology examination stated that the Veteran has repeatedly attempted to obtain or gain employment, but has not been successful.  The examiner opined that it is likely he could never pass the probationary period because of the severity of the neurologic impairment and the Veteran's chronic back pain syndrome.  The examiner opined that the service-connected disabilities preclude the Veteran from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him.  

Thus, the Veteran was not engaged in substantially gainful employment from at least June 24, 2008, met the schedular criteria, and has been deemed unemployable by VA examiners and, therefore, is eligible for a TDIU rating after that date.  See 38 C.F.R. § 4.16(a); see Faust v. West, 13 Vet. App. 342 (2000).  Therefore, the Veteran is entitled to TDIU as of June 24, 2008.


ORDER

The appeal of entitlement to an initial rating in excess of 10 percent prior to July 23, 2008 and in excess of 40 percent thereafter for lumbar spine intervertebral disc syndrome is dismissed.

Entitlement to an initial rating of 40 percent for right lower extremity sciatic nerve involvement is granted, effective August 29, 2006. 

Entitlement to TDIU from June 24, 2008 is granted.


REMAND

The Veteran did not meet the percentage requirements for TDIU prior to June 24, 2008.  38 C.F.R. § 4.16(a).  However, there is evidence of unemployability prior to that date.  VA's policy is to grant TDIU in all cases where service connected disabilities cause unemployability regardless of the percentages.  38 C.F.R. § 4.16(b).  The Board; however, cannot grant TDIU in the first instance where the percentage requirements are not met.  Instead, it is required to insure that the case is referred to the Director, of VA's Compensation and Pension Service (C&P), for consideration under 38 C.F.R. § 4.16(b).  See Bowling v. Principi, 15 Vet. App. 1, 9-10).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran's claims file should be forwarded to the Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU in accordance with 38 C.F.R. § 4.16(b).

2.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue a supplemental statement of the case, before the appeal is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


